Citation Nr: 0932193	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel




INTRODUCTION

The Veteran had active duty military service from November 
1963 to November 1983; he died in February 1998.  The 
appellant is the Veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating determination by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Sioux 
Falls, South Dakota. 


FINDINGS OF FACT

1. The Veteran died in February 1998; the cause of death 
listed on his death certificate is progressive respiratory 
failure due to multiorgan system failure and underlying 
pancreatitis; other significant contributory conditions noted 
include obesity, hypertension, and osteoarthritis.

2. At the time of the Veteran's death, service connection was 
established for tinea pedis, tinea manum, arthritis of the 
right knee, decreased visual acuity in the left eye, and 
amputation of the left fifth finger.

3. A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 2307, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a), 3.1600(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
through a November 2004 VCAA letter.  The notice letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence. Finally the 
letter advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Board acknowledges the appellant was 
not provided notice conforming to the requirements of Hupp.  
Specifically, the November 2004 VCAA notice letter did not 
inform the appellant of which conditions the Veteran was 
service-connected at the time of his death or of how to 
substantiate a DIC claim based on a condition not yet 
service-connected.  However, the Board observes the appellant 
has expressed actual knowledge of these elements as required 
by Hupp.  In this regard, the appellant has specifically 
alleged that exposure to Agent Orange contributed to the 
Veteran's death.  She thereafter provided evidence that the 
Veteran served in Vietnam, indicating knowledge of what is 
required to establish a claim for service connection for 
cause of death, including a condition not yet service-
connected.  As such, the Board finds that the appellant is 
aware of the requirements outlined in Hupp and that the 
absence of notice regarding such elements should not prevent 
a Board decision at this time.

In light of the above,  the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
service treatment records are associated with claims file, as 
are all treatment records identified by the appellant.  
Further, VA opinions regarding whether the Veteran's death 
was attributable to his active service have been obtained.  
After review of the VA opinions of record, the Board finds 
that VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

II. Analysis

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2008).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

In the present case, the cause of the Veteran's death was 
reported on the death certificate as progressive respiratory 
failure due to multiorgan system failure and necrotizing 
pancreatitis.  Obesity, hypertension, and osteoarthritis were 
listed as contributing conditions.  At the time of the 
Veteran's death, he was service-connected for tinea manu, 
tinea pedis, degenerative changes of the right knee 
(arthritis), decreased visual acuity of the left eye, and 
amputation of the left fifth finger.

A. Agent Orange

The appellant asserts that the cause of the Veteran's death 
is attributable to Agent Orange exposure in Vietnam.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Additionally, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).

In this case, the appellant has presented evidence that the 
Veteran served in the Republic of Vietnam.  Specifically, the 
appellant submitted a newspaper clipping, with photograph, 
which states that the Veteran was serving in Vietnam at the 
time of the photo.

However, while the Veteran is presumed to have been exposed 
to Agent Orange due to his service in Vietnam, none of the 
causes of the Veteran's death listed on his death 
certificate, including necrotizing pancreatitis, are presumed 
to be related to exposure to Agent Orange.  As stated above, 
only conditions explicitly determined to be associated with 
Agent Orange exposure qualify for presumptive service 
connection.  Additionally, the appellant has not presented 
evidence that the Veteran's death was otherwise related to 
exposure to Agent Orange.  Although the appellant has stated 
that the Veteran's physicians at the Mayo Clinic believed his 
death was related to Agent Orange exposure, such an opinion 
is not demonstrated by the medical evidence of record, and 
the appellant's statements of what medical professionals may 
have said are inherently unreliable.  See Robinette v. Brown, 
8. Vet. App. 69, 77 (1995) (stating that a layperson's 
account of what a medical professional said is inherently 
unreliable and too attenuated to constitute medical 
evidence).  

The Board also acknowledges the appellant's own statements 
that the Veteran's death was caused by Agent Orange exposure.  
However, as a layperson, she is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, a preponderance of the competent and credible 
evidence of record is against a finding that the Veteran's 
death was related to exposure to Agent Orange, nor may such a 
connection be presumed.  As such, the benefit of the doubt 
rule does not apply and service connection for the Veteran's 
cause of death based on exposure to Agent Orange must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

B. Direct Service Connection

In addition to considering whether service connection due to 
Agent Orange exposure is warranted, the Board has also 
considered whether any of the Veteran's causes of death are 
directly related to his active duty service.  To address the 
issue, the Board requested a Veterans Health Administration 
(VHA) opinion to determine whether these disorders were 
related to the Veteran's active duty service.  However, upon 
examination of this and other relevant evidence such as the 
Veteran's service treatment records, the Board finds that 
none of the causes of the Veteran's death are related to his 
active duty service.

With respect to the underlying cause of the Veteran's death, 
necrotizing pancreatitis, the Board finds that a 
preponderance of the evidence is against a finding that the 
disorder was related to the Veteran's active duty service.  
Service treatment records are negative for treatment for a 
pancreatic disorder.  Rather, treatment records from November 
1997 characterize the Veteran's pancreatitis as acute.  

With respect to the Veteran's respiratory failure at death, 
the Board notes that the Veteran had a history of lung-
related treatment during service.  Specifically, the Veteran 
suffered instances of cough and chronic bronchitis during 
service, including at least one period of hospitalization.  
However, in his June 2009 opinion, the VHA examiner opined 
that it is less likely than not that the Veteran's 
respiratory failure at death was related to the symptoms he 
suffered during service.  The examiner stated that the 
instances suffered by the Veteran during service were acute 
and infectious in etiology, and did not constitute a chronic 
bronchitis condition such as chronic obstructive pulmonary 
disease (COPD) at that time.  Thus, the Board finds that any 
respiratory condition suffered by the Veteran at the time of 
his death was not related to his active duty service.

With respect to the Veteran's hypertension, the Board notes 
that the Veteran demonstrated elevated blood pressure on 
various occasions during service.  The Board also notes that 
hypertension was considered a contributory cause to the 
Veteran's death.  However, the Board finds that the Veteran's 
hypertension at death was not related to his active duty 
service.  Primarily, the Board notes that the Veteran was not 
diagnosed with hypertension until 1986, well after his 
separation from service.  Additionally, the elevated level of 
blood pressure demonstrated during service were not so high 
as to warrant presumptive service connection under 38 C.F.R. 
§ 3.307, 3.309 (2008).  Finally, the Board notes the June 
2009 VHA examiner's opinion, in which he stated that the 
Veteran's hypertension is less likely than not related to 
service.  He specifically noted that the Veteran's elevated 
blood pressure during service was intermittently increased, 
but not sustained or consistent, and with no end-organ 
effects.

Finally, the Board has considered whether service connection 
for the Veteran's death is warranted based on the Veteran's 
service-connected arthritis of the right knee.  Initially, 
the Board notes that the Veteran was service-connected for 
degenerative changes of the right knee (arthritis) and that 
osteoarthritis was listed as a contributory cause of death on 
the Veteran's death certificate.  However, the Board 
nevertheless finds that service connection for the cause of 
the Veteran's death is not warranted based on the Veteran's 
arthritis.  Primarily, the Board relies on the June 2009 VHA 
examiner's opinion, in which he states that it is less likely 
than not that the Veteran's arthritis contributed to his 
death in any way.  Additionally, the Board notes a VA opinion 
from January 2006, in which a VA physician also stated that 
it is less likely than not that the Veteran's arthritis 
caused or contributed to his death, since there is no medical 
evidence or research to support such a link.  Finally, the 
Board notes that 38 C.F.R. § 3.312 states that contributory 
causes of death must be shown to have contributed 
substantially or materially, and that it is not sufficient to 
merely show that they casually shared in producing death.  
Thus, although osteoarthritis is named as a contributory 
cause of death on the Veteran's death certificate, a 
preponderance of the evidence is against a finding that it 
contributed substantially and materially to the Veteran's 
death.

In sum, a preponderance of the evidence is against a finding 
that any of the Veteran's primary or secondary causes of 
death were related to his active duty service.  As such, the 
benefit of the doubt rule does not apply and service 
connection for the cause of the Veteran's death must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


